 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                          SAN FRANCISCO DIVISION
11

12   CRAIG MCDONALD,                                      Case No. 15-cv-02754-RS
                                                          (Assigned for All Purposes to the Hon. Richard
13                          Plaintiff,                    Seeborg)
14   v.                                                   [PROPOSED] ORDER
15   THE RITZ-CARLTON HOTEL CO.,                          Judge:      Hon. Richard Seeborg
     LLC; ELECTROLUX HOME
16   PRODUCTS, INC.; and DOMETIC
17   CORPORATION,

18                          Defendants.

19

20               Pursuant to stipulation, this action is hereby dismissed with prejudice, all parties to bear
21   their own fees and costs.
22

23
                      8 2019
     Dated: February ___,
24

25                                                                      Richard Seeborg
                                                                United States District Court Judge
26

27

28

                                                                                             [PROPOSED] ORDER
     1690781.1                                           -1-                                     15-CV-02754-RS
